PER CURIAM
Employer seeks judicial review of a Workers’ Compensation Board’s order adopting and affirming an order of the administrative law judge (ALJ) setting aside employer’s denial of claimant’s low back aggravation claim. Employer argues that the ALJ and, by extension, the Board erroneously assumed that proof of a symtomatic worsening, as opposed to a pathological worsening, of claimant’s condition was sufficient to establish the statutorily required “actual worsening of the compensable condition.” ORS 656.273d).1 We agree with employer. SAIF v. Walker, 145 Or App 294, 930 P2d 230 (1996), rev allowed 325 Or 367 (1997). This case is in the same substantive and procedural posture as Walker. Accordingly, we remand for the Board to apply the appropriate standard.
Reversed and remanded for reconsideration.

 ORS 656.273(1) provides, in part:
“After the last award or arrangement of compensation, an injured worker is entitled to additional compensation for worsened conditions resulting from the original injury. A worsened condition resulting from the original injury is established by medical evidence of an actual worsening of the compensable condition supported by objective findings * *